Cite as 2014 Ark. App. 327



                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-13-1071


VICTORIA JANE FLEMING                           Opinion Delivered   May 21, 2014
                    APPELLANT
                                                APPEAL FROM THE GARLAND COUNTY
V.                                              CIRCUIT COURT
                                                [NO. CV2011-164III]
KENNETH VEST, M.D.
                                 APPELLEE HONORABLE
                                          LYNN WILLIAMS, JUDGE

                                                REMANDED FOR SUPPLEMENTATION OF
                                                THE RECORD; REBRIEFING ORDERED.


                           WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s grant of appellee’s motion for summary

judgment, thereby dismissing her wrongful-death claim against appellee. On appeal,

appellant argues that the circuit court erred in (1) its application of the medical malpractice

statute of limitations, (2) finding that the summary judgment record answered all questions

of material fact on appellee’s statute of limitations defense, and (3) finding that the

summary judgment record answered all questions of material fact on appellee’s quasi-

judicial immunity defense. For the reasons discussed below, we cannot address the merits

of the appeal at this time and must remand for supplementation of the record and

rebriefing.
                               Cite as 2014 Ark. App. 327


      Arkansas Rule of Appellate Procedure–Civil 6(e) 1 states that the appellate court

may direct, on its own initiative, that a material omission shall be corrected, and if

necessary, that a supplemental record be certified and transmitted. A review of appellant’s

brief and record reveal that Robert Fred Lands and Linda Lands filed a cross-claim against

appellee and Ouachita Regional Counseling and Mental Health Center, Inc. d/b/a

Community Counseling Services (CCS) and its insurer, Philadelphia Indemnity Insurance

Company (Philadelphia). 2

      On July 25, 2012, appellee filed a brief in support of his motion for summary

judgment referencing the Lands as “cross-plaintiffs” and appellee as “cross-defendant” in

the pleading’s heading. In their August 17, 2012, motion for summary judgment, CCS

and Philadelphia stated that “Robert and Linda Lands filed a Cross-Complaint against

CCS and Philadelphia on or about January 23, 2012, and against Kenneth Vest, M.D., on

or about June 19, 2012[.]” 3 During the January 8, 2013 hearing, the court states “I’m

going to take up the motion to dismiss the cross[-]claim also today[.]” Neither the cross-

claim, the motion to dismiss the cross-claim, nor the order disposing of the cross-claim




      1
        (2013).
      2
        The Lands, CCS, and Philadelphia were made party to the case below in
appellant’s second amended complaint; however, due to separate “compromise
settlement[s],” the Lands were dismissed from the matter with prejudice by order entered
on October 30, 2012; CCS and Philadelphia were dismissed from the matter with
prejudice by order entered November 20, 2012.
      3
        In their August 17, 2012 motion for summary judgment, CCS and Philadelphia
also referred to the Lands as “cross-plaintiffs” and themselves, along with appellee, as
“cross-defendants.”


                                            2
                                   Cite as 2014 Ark. App. 327


appear in the record. 4 These documents are material to this matter because without them,

this court cannot determine whether the August 15, 2013, and September 9, 2013 orders

appellant appeals from are final. These documents are required to determine whether this

court has jurisdiction to hear this case.

       Additionally, Arkansas Rule of Appellate Procedure–Civil 3(e)(iii) states that the

notice of appeal shall designate the contents of the record on appeal. In appellant’s notice

of appeal, she designates the record to include a “Response to Motion for Summary

Judgment and [S]upporting Brief filed June 22, 2012.” While the referenced supporting

brief appears in the record, the initial June 22, 2012 response to appellee’s motion for

summary judgment does not appear in the record. As the response was designated a part of

the record, it must be included.

       Accordingly, we remand for supplementation of the record, correcting the above-

referenced deficiencies within thirty days.

       Rule 4–2(a)(5)(b) of the Arkansas Rules of the Supreme Court provides that no

more than one page of transcript shall be abstracted without giving a record page

reference. The abstract is absent of record page references to pages 152, 205, 209-11, 213-

16, 218-22, 226-30, 232, 234, 236, 496-99, 503-05, 507, 508-16, 520-21, 523-31, 716,

746, and 768. Arkansas Supreme Court Rule 4-2(a)(5)(A) provides that all material parts

of a transcript must be abstracted. 5 All material parts of all hearing transcripts, trial


       4
       A document titled “Brief in Support of Dr. Vest’s Motion for Summary Judgment
to Cross Claimant’s Response” appears in the record.
       5
           (2013).


                                               3
                                Cite as 2014 Ark. App. 327


transcripts, and deposition transcripts must be abstracted. 6 The pages referenced above also

are not abstracted. Appellant makes no note that any or all of these pages are immaterial.

       Because the cross-claim documents were not in the record, they also were not

included in the addendum. Arkansas Supreme Court Rule 4-2(a)(8) requires appellant to

submit an addendum containing true and legible copies of the non-transcript documents

in the record on appeal that are essential for the appellate court to understand the case and

to decide the issues on appeal. Accordingly, we order appellant to submit a substituted

abstract and addendum correcting the above-referenced deficiencies within fifteen days

from the date on which the supplemental record is filed.

       We encourage appellant’s counsel to review Rule 4-2 of the Rules of the Arkansas

Supreme Court and Court of Appeals to ensure that the supplemental record and

supplemental addendum comply with the rules and that no additional deficiencies are

present.

       Remanded for supplementation of the record; rebriefing ordered.

       GLADWIN, C.J., and VAUGHT, J., agree.

       Bridges, Young, Matthews & Drake PLC, by: John P. Talbot, for appellant.

       Friday, Eldredge & Clark, LLP, by: T. Michelle Ator and Kathryn A. Kirkpatrick, for

appellee.




       6
           Id.


                                             4
Cite as 2014 Ark. App. 327




            5